JUDGMENT

PER CURIAM
This appeal was considered on the record from the United States District Court for the District of Columbia and on the memoranda of law and fact filed by the parties. The court has determined that the issues presented occasion no need for an opinion. See D.C.Cir. Rule 36. It is
ORDERED AND ADJUDGED that the district court’s January 23, 2006 oral ruling be affirmed. Even assuming, without deciding, that the detention hearing could be reopened on the basis of the newly proffered information concerning appellant’s lack of financial assets, see 18 U.S.C. § 3142(f), the district court’s determination that appellant poses a flight risk is supported by a preponderance of all of the evidence, and the decision to hold appellant pending trial is therefore affirmed. See United States v. Xulam, 84 F.3d 441, 442 (D.C.Cir.1996) (per curiam).
Pursuant to D.C. Circuit Rule 36, this disposition will not be published. The Clerk is directed to withhold issuance of the mandate herein until seven days after resolution of any timely petition for rehearing or petition for rehearing en banc. See Fed. R.App. P. 41(b); D.C.Cir. Rule 41.